Citation Nr: 1820003	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant enlisted in the Army National Guard in January 2003, and he still was a member of the National Guard as of February 2018.  As a member of the Army National Guard, the appellant had various periods of active duty training (ACDUTRA) and inactive duty for training (INACDUTRA), including one initial period of ACDUTRA in the Army from February 2003 to June 2003.  The appellant subsequently was called to active duty and served from September 2004 to September 2005, including five months in Iraq.  He served another period of active duty from May 2013 to May 2014.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In April 2017, the appellant presented testimony at a Board videoconference hearing that was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

A review of the evidence of record reveals that the appellant underwent a Fitness for Duty Evaluation for the National Guard in December 2017.  It was decided that the Medical Retention Determination Point had been reached and the appellant was to be referred for a Medical Evaluation Board (MEB).  It appears that additional service medical treatment records were forwarded to VA via the MEB on February 26, 2018.  However, the report of the MEB has not been included in the evidence of record.

Because the MEB report is a relevant service department record that could reflect the nature, onset date, etiology, extent and severity of the claimed disabilities and conditions, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all service department records dated from January 2018 onward must be obtained and associated with the claims file.  In particular, the MEB report must be obtained and associated with the claims file.

In addition, all outstanding VA and private treatment records should also be obtained and added to the claims file.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. § §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Search at the service department or the North Carolina National Guard or other appropriate source, for the rest of the Veteran's service medical treatment records.  In particular, search for records dated from January 2018 onward, to include the Veteran's recent National Guard MEB report.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  With assistance from the Veteran as needed, identify and obtain all pertinent outstanding private medical treatment records, if any, as well as all outstanding VA treatment records.  In particular, obtain all VA treatment records dated from February 2013 onward.

4.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the claims on appeal.

5.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

